Case: 3:18-cv-50040 Document #: 180 Filed: 03/10/20 Page 1 of 2 PagelD #:1085

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,
Plaintiff,
vs.
CITY OF ROCKFORD, et al.

Defendants.

WESTERN DIVISION

)

)

) Case No: 18 CV 50040

)

) Judge Philip G. Reinhard
)

) Magistrate Lisa A. Jensen
)

)

PROOF OF SERVICE

The undersigned, being first duly sworn on oath deposes and says that on March 10, 2020, she
served the attached document, namely, City of Rockford’s Requests for Admission to Plaintiff and

Interrogatories to Plaintiff, upon the within named:

Jonathon I. Loevy

Alison R. Leff

Roshna Bala Keen

Loevy & Loevy

311N. Aberdeen, 3 Floor

Chicago, IL 60607
Jon@loevy.com
Alison@loevy.com

Roshna@loevy.com

Michael F. Iasparro

Hinshaw & Culbertson

100 Park Avenue

P.O. Box 1389

Rockford, IL 61105-1389
Mlasparro@Hinshawlaw.com

Sunil Bhave

Amanda L. Kozar

Erin Walsh

Illinois Attorney General’s Office
100 West Randolph Street, 13" Floor
Chicago, IL 60601

sbhave@atg.state.il.us
akozar(@atg.state.il.us
ewalsh@atg.state.il.us

Ashley Rosa Waddell Tingstad
Hooper Hathaway P.C.

126 S. Main Street

Ann Arbor, MI 48103
atingstad(@@hooperhathaway.com

Robert C. Pottinger

Mohit Khare

Barrick Switzer Long Balsely & Van Evera
6833 Stalter Drive

Rockford, IL 61108
repottinger@bslbv.com
mkhare@bslbv.com

Joel M.L. Houtari

James P. Devine
WilliamsMcCarthy

120 W. State Street

P.O. Box 219

Rockford, IL 61105-0219
Jhoutari@wilmac.com

Jdevine@wilmac.com
Case: 3:18-cv-50040 Document #: 180 Filed: 03/10/20 Page 2 of 2 PagelD #:1086

by causing a copy to be sent via electronic mail, before the hour of 5:00 p.m. on the above date, in the
City of Rockford, Illinois.

redo ra. ( f lia ry

SUBSCRIBED AND SWORN to before me
this 10" day of March, 2020

Chuoitip E

Notat Public

    
 
  

     
   
    

OFFICIAL SEAL

CHASITY BAILEY is
Public - State 0
sy Comenisaion Expires 4/11 {2020

City of Rockford Department of Law
425 East State Street

Rockford, IL 61104

(779)348-7154
